85436: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34127: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85436


Short Caption:IN RE: DISCIPLINE OF ANDREW WASIELEWSKICourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - SCR 111 - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						Phillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						


RespondentAndrew Wasielewski
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/30/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


09/30/2022Petition/BarFiled Petition/Discipline SCR 111(4). (SC).22-30839




10/31/2022Order/Dispositional BarFiled Order of Temporary Suspension and Referral to Southern Nevada Disciplinary Board. "We temporarily suspend Andrew Wasielewski from the practice of law in Nevada and refer this matter to the Southern Nevada Disciplinary Board for proceedings before a hearing panel in which the sole issue to be determined is the extent of the discipline to be imposed." SNP22 - JH/LS/DH. (SC)22-34127





Combined Case View